Opinion,
Mr. Justice Green :
We cannot regard the questions presented by this record as open questions in any sense. They are all settled emphatically and. decisively by the decision of the Supreme Court of the United States in the case of Paul v. Virginia, 8 Wall. 168. The syllabus of that case is as follows:—
A state statute which enacts that no insurance company nbt incorporated under the laws of the state passing the statute shall carry on its business within the state without previously obtaining a license for that purpose, and that it shall not receive such license until it has-deposited with the treasurer of the state bonds of a specified character to an amount varying from thirty to fifty thousand dollars, according to the extent of the capital employed, is not in conflict with that clause of the constitution of the United States, which declares that “the citizens of each state shall be entitled to all the privileges and immunities of citizens in the several states,” nor with the clause which declares that congress shall have power “ to regulate commerce with foreign nations and among the several states.” Corporations are not citizens within the meaning of the first of these clauses. They are creatures of local law and have not even an absolute right of recognition in other states, but depend for that and for the enforcement of their contracts upon the assent of those states, which may be given accordingly on such terms as they please. The privileges and immunities secured to citizens of each state in the several states, by this clause, are those privileges and immunities which are common to the citizens in the latter states under their constitution and by-laws, by virtue of their being citizens. Special privileges enjoyed by citizens in their own state are not secured by it in other states. The issuing of a policy of insurance is not a transaction of commerce within the meaning of the latter of the two clauses, even though the parties be domiciled *328in different states, but is a simple contract of indemnity against loss.- — ■
In the case of Ducat v. Chicago, 10 Wall. 410, the foregoing, case was reaffirmed and followed; and the court in' the opinion said: “ The power of the state to discriminate between her own domestic corporations and those of other states desirous of transacting business within her jurisdiction, is clearly established in the case we have referred to,. Paul v. Virginia, as it also had been in the previous case of Augusta v. Earle, 13 Pet. 517.” The opinion in the case of Paul v. Virginia is, so conclusive and exhaustive that it is only necessary, to refer to it; no other opinion could be anything more than a repetition of it.
In this court in the case of Thorne v. Travellers’ Ins. Co., 80 Pa. 28, the same doctrine was announced. We there said: “ There can be no doubt of the constitutional power of the legislature to prescribe the conditions under which a foreign corporation shall transact business in this state and the manner in which its agents shall be qualified before entering on their duties.” See also to the same effect Germania Life Insurance Co. of New York v. The Commonwealth, 85 Pa. 513.
It cannot be doubted that the plaintiff in error brought himself within the words, as well as the spirit of the act of 1873, although he called himself an inspector. He was certainly an agent of his company and he certainly did take action relating to risks, and these are the words which define the prohibited acts and subject the party to the penalties of the law in question. We do not consider it necessary to prolong the discussion.
Judgment affirmed.